Citation Nr: 0708867	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from June 2002 and January 2003 rating decisions rendered by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2006, the Board remanded the case to the RO for 
further development.  The case was later returned to the 
Board for continuation of appellate review.  

The issues of merits-adjudications of service connection for 
a low back disorder and for headaches are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran now has a 
left knee disorder that is attributable to military service.

2.  In a decision dated in December 1993, the RO denied the 
veteran's claim of entitlement to service connection a right 
knee disorder.

3.  Evidence received since that decision is cumulative or 
redundant, does not relate to an unestablished fact, and does 
not raise a reasonable possibility of substantiating the 
claim.

4.  In a decision dated in December 1993, the RO denied the 
veteran's claim of entitlement to service connection a low 
back disorder.

5.  Evidence received since that decision is neither 
cumulative nor redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.

6.  In a decision dated in December 1993, the RO denied the 
veteran's claim of entitlement to service connection 
headaches.

7.  Evidence received since that decision is neither 
cumulative nor redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The December 1993 decision of the RO denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

4.  The December 1993 decision of the RO denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

5.  The evidence received since that decision is new and 
material and this claim is  reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

6.  The December 1993 decision of the RO denying service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002).

7.  The evidence received since that decision is new and 
material and this claim is  reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in July 2006, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Specifically, VA notified the veteran of 
information and evidence necessary to substantiate the claims 
decided herein; the information and evidence that VA would 
seek to provide; and the information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in her possession that pertained to 
her claims.  VA subsequently readjudicated the claim based on 
all the evidence in November 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of her claims and 
any deficiency in the notice did not affect the essential 
fairness of the decision.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to the claims and has met its duty to 
assist.  Service medical records, as well as postservice 
medical records from VA and from private providers have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  In sum, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

In this case, the veteran submitted her petitions to reopen 
her claims of service connection for a right knee disorder, a 
low back disorder, and headaches in October 2001.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

New evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be 
considered is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Service Connection for a Left Knee Disorder

Service medical records are negative for complaints, findings 
or treatment of injuries or defects of the left knee.  When 
the veteran was examined in August 1992 for service 
separation, she denied "trick" or locked knee, and the 
lower extremities were evaluated as normal.  

On VA examination in July 1993, the veteran's complaints of 
knee pain were confined to the right knee.  Physical 
examination showed bilateral knee crepitus; no other positive 
findings with respect to the left knee were elicited.  X-rays 
of the knees were normal.  The examiner did not diagnose any 
left knee disorders.  Reports from Snapfinger Family Medical 
Center, dated from May 1995 to November 2001, do not 
reference that the veteran was treated for any left knee 
disorders.  

The record shows that crepitus or grinding of the left knee 
joint was elicited on a VA examination about one year after 
the veteran had completed military service.  The examiner 
gave no indication if crepitus was indicative of any 
underlying left knee disorder.  However, even accepting that 
some pathology of the veteran's left knee was present on that 
VA examination, it nevertheless remains that service medical 
records are entirely negative for any disorder involving the 
left knee.  In this case, there is no medical opinion linking 
a postserivce disorder of the left knee, if present, to 
military service.  

The veteran's lay assertion is the only evidence linking any 
left knee disorder that may be present to military service.  
There is no indication from the record that the veteran has 
medical training or expertise.  As a lay person, she is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For these reasons, the claim for service connection for a 
left knee disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a left knee 
disorder because there is no evidence of pertinent disability 
in service and no clear pathology of a current left knee 
disorder.  In view of the absence of abnormal findings in 
service and the negative examination performed at separation 
from service, relating any current pathology to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked.  38 U.S.C.A. 5103A(a)(2)38 C.F.R. § 3.159(c)(4). 

New and Material Evidence to Reopen a Claim of Service 
Connection for a
Right Knee Disorder

The RO denied service connection for a right knee disorder in 
December 1992 and in December 1993.  It was determined that 
inservice symptoms of right knee pain had resolved by the 
time of the veteran's separation from service.  The RO 
informed the veteran of each of these decisions, but she did 
not appeal.  The December 1993 decision is the last final 
denial of the claim on any basis.  

The evidence considered in connection with the RO's December 
1993 decision included the following:  service medical 
records; a statement in support of the claim, dated in August 
1992; and a July 1993 VA examination report.  

The evidence added to the record since the RO's December 1993 
decision includes reports of the veteran's treatment at the 
Snapfinger Clinic, dated from to May 1995 to November 2001.  
Also received was the veteran's October 2001 application to 
reopen a claim of service connection for a right knee 
disorder.  

The report of the veteran's treatment at the Snapfinger 
Family Clinic is new.  However, it is not material as it does 
not mention any disorders of the veteran's right knee, let 
alone any relationship to her military service.  

The veteran's statement seeking to reopen the claim of 
service connection for a right knee disorder provides no 
specifics about the onset or course of that condition, even 
assuming that a right knee disorder is now present.  However, 
it implicitly restates the veteran's earlier assertion that 
she has a chronic right knee disorder that had its inception 
in military service.  It is not new evidence, but merely 
cumulative of evidence already of record.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Moreover, the veteran's assertion linking a right chronic 
right knee disorder to military service amounts to an opinion 
about a matter of medical causation.  There is no indication 
from the record that she has medical training or expertise.  
As a lay person, she is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu, 2 Vet. App. at 492.  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

Because the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, there is no duty to provide a medical 
examination in connection with this claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).

New and Material Evidence to Reopen Claims of Service 
Connection for a
Low Back Disorder and for Headaches

The RO denied service connection for a low back disorder and 
for headaches in December 1992 and in December 1993.  It was 
determined that inservice symptoms of low back pain and 
headaches had resolved by the time of the veteran's 
separation from service.  The RO informed the veteran of each 
of these decisions, but she did not appeal.  The December 
1993 decision is the last final denial of the claims on any 
basis.  

Evidence added to the record since the RO's December 1993 
decision includes reports of the veteran's treatment at 
Snapfinger Family Medical Center from May 1995 to November 
2001.  They show the veteran's treatment for episodic 
complaints of low back pain and headaches.  A clinician in 
October 1998 found that the low back exhibited spasm.  Lumbar 
strain was identified in an October 2001 clinical notation.  
In August 1998, the assessment was migraine cephalgia.  
Thereafter, the veteran was prescribed a nasal spray for 
migraine.  In all, the additional evidence suggests that the 
veteran may now have a chronic low back disorder and a 
chronic headache disorder.

Consequently, the evidence added to the record since the RO's 
December 1993 decision provides a "more complete picture of 
the circumstances surrounding the origin of the veteran's 
disability."  The additional evidence is neither cumulative 
nor redundant, relates to an unestablished fact (whether the 
veteran has a current low back or headache disorder), and 
raises a reasonable possibility of substantiating the claims.  
As such, that evidence is new and material and sufficient to 
reopen her previously denied claims.  See Hodge, supra.

ORDER

Service connection for a left knee disorder is denied.

New and material evidence has not been received to reopen a 
claim of service connection for a right knee disorder, and 
the appeal is denied.  

New and material evidence has been received to reopen a claim 
of service connection for a low back disorder; to this 
extent, the appeal is granted.  

New and material evidence has been received to reopen a claim 
of service connection for headaches; to this extent, the 
appeal is granted.  


REMAND

With respect to the low back, service medical records 
disclose complaints of low back pain following a motor 
vehicle accident in December 1982 when the veteran had 
reportedly been "rear-ended."  On clinical inspection of 
the low back in January 1983, the spinous process was normal; 
minimal muscle spasm was detected; there was no limitation of 
motion.  The assessment was contusion.  In July 1991, the 
veteran was temporarily placed on a limited duty profile 
because of low back pain.  The assessment in August 1991 was 
that she had mechanical low back pain.  At the August 1992 
separation physical examination, she reported recurrent low 
back pain.  The spine and musculoskeletal system were 
evaluated as normal.

A VA examination was performed in July 1993.  The veteran 
gave a history of falling and hitting her back during 
military service.  On current clinical inspection, there was 
marked spasm of the lumbar spine, and forward flexion was 
limited to 10 degrees.  The diagnosis was residual of injury 
to the low back with chronic pain.  

There were episodic complaints of low back pain noted during 
the veteran's treatment at the Snapfinger Family Medical 
Center during the period from May 1995 to November 2001.  
Lumbar muscle spasm was elicited, and the assessment was that 
she had lumbar strain.  

With respect to headaches, a November 1988 service medical 
record indicates that an examiner attributed the veteran's 
complaint of headache to cephalgia secondary to sinus 
congestion.  At the August 1992 separation physical 
examination, the veteran reported frequent or severe 
headaches; no neurologic defects were indicated on 
examination.  

A VA neurologic examination was performed in July 1993.  The 
veteran reported she had begun to experience headaches during 
service that were characterized by head pain, usually 
involving the right side of the head, but sometimes affecting 
the whole head.  She indicated that head pain was sometimes 
accompanied by a sensation of being sick to her stomach, 
watering of the eyes, blurring of vision, and a feeling of 
needing to be alone.  The diagnosis was migraine syndrome.  

There were episodic complaints of headache noted during the 
veteran's treatment at the Snapfinger Family Medical Center 
during the period from May 1995 to November 2001.  In August 
1998, the veteran reported experiencing throbbing head pain, 
usually unilateral, accompanied by nausea and photophobia.  
The assessment was migraine cephalgia.  Thereafter, she was 
prescribed Imitrex nasal spray for migraine.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to determine the current 
nature and likely etiology of any low back 
disorder or headache disorder that may now 
be present.  Following examination and 
review of the claims file and a copy of 
this remand, each examiner, as 
appropriate, should provide an opinion 
with respect to the questions that follow:  

a)  Is it at least as likely as not that 
any identified low back disorder was 
incurred in service?

b)  Is it at least as likely as not that 
any identified headache disorder was 
incurred in service?

A complete rationale for any opinions 
expressed should be provided.  

2.  Ensure the medical opinion responds to 
the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


